— In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Levitt, J.), entered July 27, 1984, as, after a nonjury trial, awarded the plaintiff wife maintenance in the sum of $225 per week for a three-year period commencing July 13, 1984 and $125 per week thereafter until her death or remarriage.
Judgment affirmed, insofar as appealed from, with costs.
The parties separated after 22 years of marriage. Plaintiff, 54 years old, had been employed for 13 years prior to the marriage but thereafter ceased to be employed at defendant’s *1014request. The parties had no children. Defendant, aged 55, is a court clerk and, at the time of the trial, was earning in excess of $42,000 per year. Although plaintiff was not employed outside of the marital residence, in addition to her services as a homemaker she contributed a sizeable portion of an inheritance to the marriage. In light of these factors, Special Term’s award of maintenance was appropriate and is affirmed.
Defendant’s argument that the court failed to list the factors it considered in making its award cannot be reviewed because the decision was not made a part of the appendix. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.